                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  TOLEDO DIVISION

 In Re:                                            Case No. 18-32916

 John Meredith Symonds, II
 Rebecca Sue Symonds fka Rebecca Sue               Chapter 13
 Badertscher

 Debtors.                                          Judge Mary Ann Whipple

                                                   MOTION OF AMERICREDIT
                                                   FINANCIAL SERVICES, INC. DBA GM
                                                   FINANCIAL FOR RELIEF FROM STAY

                                                   2013 Kia Soul Wagon 4D 1.6L I4 VIN:
                                                   KNDJT2A51D7563573

          Americredit Financial Services, Inc. dba GM Financial (‘Movant’) moves this Court

under Bankruptcy Code §§ 361, 362, and 363, and other sections of Title 11 of the United States

Code, under Federal Rules of Bankruptcy Procedure 4001, and under Local Bankruptcy Rule

4001-1 for an order conditioning, modifying or dissolving the automatic stay imposed by

Bankruptcy Code §362.

                                MEMORANDUM IN SUPPORT

          1.     The Court has jurisdiction over this matter under 28 U.S.C. §§157 and 1334. This

is a core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this motion is

proper under 28 U.S.C. §§ 1408 and 1409.

          2.     On April 10, 2013, Rebecca Sue Symonds (‘Debtor’) obtained a loan from

Southwest KIA of Rockwall in the amount of $32,189.60. Such loan was evidenced by a Retail

Installment Contract dated April 10, 2013 (the ‘Note’), a copy of which is attached as Exhibit A.

          3.     To secure payment of the Note and performance of the terms contained in it, the

Debtors executed a Security Agreement in favor of Southwest KIA of Rockwall dated April 10,




18-32916-maw        Doc 40    FILED 03/01/19      ENTERED 03/01/19 13:44:21          Page 1 of 15
2013 (the ‘Security Agreement’). The Security Agreement granted a lien on the Personal

Property known as a 2013 Kia Soul Wagon 4D 1.6L I4 VIN: KNDJT2A51D7563573 owned by

the Debtors (the ‘Collateral’). The Collateral is more fully described in the Security Agreement

(check one)

                          attached as Exhibit ___

                          -OR-

                          contained in the Note, attached as Exhibit A.

        4.      The lien created by the Security Agreement was perfected by (check all that

                apply):

                          Filing of the Security Agreement in the office of the [COUNTY] County

                          Recorder on [DATE].

                          Filing of the UCC-1 Financial Statement in the office of

                          ___________________ of [DATE].

                          Notation of the lien on the Certificate of Title.

                          Other (state with particularity): Security Agreement.

        A copy of the Recorded Security Agreement, UCC-1 Financial Statement, Certificate of

Title or other document, as applicable, is attached as Exhibit B. Based on the Voluntary Petition

and Schedules, the lien is the 1st lien on the Collateral.

        5.      The entity in possession of the original Note as of the date of this motion is

Americredit Financial Services, Inc. dba GM Financial.

        6.      The entity servicing the loan is Americredit Financial Services, Inc. dba GM

Financial.

        7.      The Note was transferred as evidenced by the following:




18-32916-maw       Doc 40        FILED 03/01/19      ENTERED 03/01/19 13:44:21          Page 2 of 15
           a.      If the Collateral is real estate:

                   i.      Under Uniform Commercial Code § 3-203(a) as applicable under
                   state law in effect where the property is located, from the original lender:

                                   N/A.

                                   -OR-

                                   By endorsement on the Note,
                                   Payable to: ______________________________.

                                   -OR-

                                   By blank endorsement on the Note.

                                   -OR-

                                   By allonge attached to the Note,
                                   Payable to: _______________________________.

                                   -OR-

                                   By blank allonge, attached to the Note.

                                   -OR-

                                    The Note is not endorsed to the Movant, or is not endorsed
                           in blank with an allegation that the Movant is in possession of the
                           original Note. The factual and legal basis upon which the Movant
                           is entitled to bring this motion is (explain with particularity and
                           attached supporting documentation):
                           _____________________________________________________.

                                   -OR-

                                   By endorsement on the Note or by allonge attached to the
                           Note, through a power of attorney. If this box is checked, a copy
                           of the power of attorney is attached as Exhibit ___. Explain why
                           it provides Movant the authority to endorse the Note:
                           _____________________________________________________.




18-32916-maw    Doc 40    FILED 03/01/19        ENTERED 03/01/19 13:44:21          Page 3 of 15
                       ii.     Under Uniform Commercial Code § 3-203(a) as applicable under
                               state law in effect where the property is located, from the <FIRST
                               TRANSFEREE> to <_____> [ADD ADDITIONAL TRANSFER
                               SECTIONS AS APPROPRIATE. THE LAST TRANSFEREE
                               MUST BE THE MOVANT].>

                       iii.    A court has already determined that Movant has the ability to
                               enforce the Note with a judgment dated <INSERT DATE OF
                               JUDGMENT> in the <INSERT NAME OF COURT>. A copy of
                               the judgment is attached as Exhibit ___.>

                       iv.     Other _____________________________ [Explain].

               b.      If the Collateral is not real estate (check one):

                               N/A.

                               -OR-

                               From the original lender to Americredit Financial Services, Inc.
                               dba GM Financial on the face of the Retail Installment Sale
                               Contract

       8.      The Security Agreement was transferred as follows (check one):

                               N/A.

                               -OR-

                               From the original lender to Americredit Financial Services, Inc.
                               dba GM Financial on the face of the Retail Installment Sale
                               Contract

       9.      The value of the Collateral is $7,875.00. This valuation is based on the NADA

Official Used Car Guide. A copy of which is attached hereto as Exhibit C.

       10.     As of the date of this Motion, there is due and owing on the Note the outstanding

principal balance of $9,458.08, interest accruing thereon at the rate of 16.80% per annum

[$10.93 per diem], late fees, and costs as described in more detail on the worksheet. The total

provided in this paragraph cannot be relied upon as a payoff quotation.




18-32916-maw        Doc 40    FILED 03/01/19       ENTERED 03/01/19 13:44:21         Page 4 of 15
       11.     The amount due and owing on the Note as set forth in paragraph 10 DOES NOT

include a credit for the sum held in suspense account by the Movant. The amount of the credit is

N/A.

       12.     Other parties known to have an interest in the Collateral besides the debtor(s), the

Movant, and the trustee are (check all that apply):

                       N/A.

                       The <COUNTY> County Treasurer, for real estate taxes, in the amount of
                       $<AMOUNT>.

                       <CO-OWNERS, IF APPLICABLE, STATE NAME>.

                       <ANY OTHER PARTY HOLDING A LIEN, IF APPLICABLE IN THE
                       AMOUNT OF $___ [ADD ADDITIONAL PARTIES AS
                       APPROPRIATE]>.

       13.     The Movant is entitled to relief from the automatic stay under Bankruptcy Code

§362(d) for this/these reason(s) (check all that apply):

                       Debtor has failed to provide adequate protection for the lien held by the
                       Movant for these reasons: <EXPLAIN> .

                       Debtor has failed to keep the Collateral insured as required by the Security
                       Agreement.

                       Debtor has failed to keep current the real estate taxes owed on the
                       Collateral.

                       Debtor has failed to make periodic payments to Movant since the
                       commencement of this bankruptcy case for the months of September 2018
                       through February 2019, which unpaid payments are in the aggregate
                       amount of $2,515.10 through February 28, 2019. The total provided in this
                       paragraph cannot be relied upon as a post-petition reinstatement quotation.

                       Debtor is delinquent in funding the plan, and therefore the trustee has
                       failed to make periodic payments to Movant since the commencement of
                       the bankruptcy case for the months of <STATE EACH MONTH AND
                       YEAR>, which unpaid payments are in the aggregate amount of
                       <AMOUNT> through <DATE>. The total provided in this paragraph




18-32916-maw      Doc 40      FILED 03/01/19       ENTERED 03/01/19 13:44:21          Page 5 of 15
                      cannot be relied upon as a post-petition reinstatement quotation.

                      Debtor has no equity in the Collateral, because the Collateral is valued at
                      $7,875.00, and including the Movant’s lien, there are liens in an aggregate
                      amount of $9,458.08 on the Collateral.

                      Debtor’s plan provides for surrender of the Collateral.

                      The property is not necessary to an effective reorganization because
                      ___________________________________________________________.

                      Other cause (set forth with specificity):             .

       14.     Movant has completed the worksheet attached as Exhibit D.

       WHEREFORE, Movant prays for an order from the Court granting Movant relief from

the automatic stay of Bankruptcy Code §362 to permit Movant to proceed under applicable

nonbankruptcy law

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

I certify that on March 1, 2019, a true and correct copy of this Motion was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       Randy Lee Reeves, Debtors’ Counsel
       ecf@reeveslpa.com

       Elizabeth A. Vaughan, Trustee
       13ECFNotices@chapter13toledo.com




18-32916-maw      Doc 40     FILED 03/01/19      ENTERED 03/01/19 13:44:21            Page 6 of 15
       Office of the U.S. Trustee
       Ustp.region09@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       John Meredith Symonds, II, Debtor
       246 S. Lawn Avenue
       Bluffton, OH 45817

       Rebecca Sue Symonds fka Rebecca Sue Badertscher, Debtor
       246 S. Lawn Avenue
       Bluffton, OH 45817
                                            /s/ Molly Slutsky Simons
                                            Molly Slutsky Simons (0083702)
                                            Attorney for Movant




18-32916-maw     Doc 40     FILED 03/01/19       ENTERED 03/01/19 13:44:21   Page 7 of 15
                                         EXHIBIT A




18-32916-maw   Doc 40   FILED 03/01/19     ENTERED 03/01/19 13:44:21   Page 8 of 15
18-32916-maw   Doc 40   FILED 03/01/19   ENTERED 03/01/19 13:44:21   Page 9 of 15
                                 EXHIBIT B




18-32916-maw   Doc 40   FILED 03/01/19   ENTERED 03/01/19 13:44:21   Page 10 of 15
18-32916-maw   Doc 40   FILED 03/01/19   ENTERED 03/01/19 13:44:21   Page 11 of 15
                                                                                       EXHIBIT C
                                                                                                                                                                                         2/26/2019

                                                                                                                                                                           NADA Used Cars/Trucks
 GM Financial - BK Dept                                                                                                                                                    4000 Embarcadero
                                                                                                                                                                           Arlington, TX 76014
                                                                                                                                                                                 817-524-3546
                                                                                                                                                            Mandy.Youngblood@gmfinancial.com


 Vehicle Information
   Vehicle:                                                          2013 Kia Soul Wagon 4D 1.6L I4
   Region:                                                                                  Central
   Period:                                                                        February 26, 2019
   VIN:                                                                       KNDJT2A51D7563573
   Mileage:                                                                                 82,500
   Base MSRP:                                                                              $14,400
   Typically Equipped MSRP:                                                                $17,000
   Weight:                                                                                    2,615

 NADA Used Cars/Trucks Values
 Auction*                                                                                  Base                     Mileage Adj.                          Option Adj.            Adjusted Value
  Low                                                                                 $3,275                                         $7                                N/A             $3,282
  Average                                                                             $4,725                                         $7                                N/A             $4,732
  High                                                                                $6,200                                         $7                                N/A             $6,207
 Trade-In
  Rough                                                                               $4,100                                       N/A                                 N/A              $4,100
  Average                                                                             $4,975                                       N/A                                 N/A              $4,975
  Clean                                                                               $5,675                                       N/A                                 N/A              $5,675

  Clean Loan                                                                          $5,125                                       N/A                                 N/A              $5,125
  Clean Retail                                                                        $7,875                                       N/A                                 N/A              $7,875
 *The auction values displayed include typical eqiupment and adjustments for mileage and any of the following applicable accessories: engine size, drivetrain, and trim.




NADA Used Car Guide assumes no responsibility or liability for any errors or omissions or any revisions or additions made by anyone on this report.
NADA Used Car Guide and its logo are registered trademarks of National Automobile Dealers Association, used under license by J.D. Power.
©2019 J.D.Power
         18-32916-maw                          Doc 40              FILED 03/01/19                         ENTERED 03/01/19 13:44:21                                        Page 12 of 15
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 TOLEDO DIVISION

  In Re:                                         Case No. 18-32916

  John Meredith Symonds, II
  Rebecca Sue Symonds fka Rebecca Sue            Chapter 13
  Badertscher

  Debtor(s).                                     Judge Mary Ann Whipple

                                                 AMERICREDIT FINANCIAL SERVICES,
                                                 INC. DBA GM FINANCIAL FOR RELIEF
                                                 FROM STAY WORKSHEET
 I.        LOAN DATA

           A.   IDENTIFICATION OF COLLATERAL (check all that apply):

                □      Real Estate:
                       □      Principal Residence of Debtor(s)
                       □      Other

                X    Personal Property: 2013 Kia Soul Wagon 4D 1.6L I4 VIN:
                KNDJT2A51D7563573
                □    Debtor’s Chapter 13 Plan provides for surrender of the Collateral
                □    Other Property: _____________________________________

           B.   CURRENT VALUE OF COLLATERAL: $7,875.00

           C.   SOURCE OF COLLATERAL VALUATION: NADA Official Used Car Guide

           D.   ORIGINAL LENDER: Southwest KIA of Rockwall

           E.   ENTITY ENTITLED TO ENFORCE THE NOTE: Americredit Financial
                Services, Inc. dba GM Financial

           F.   CURRENT LOAN SERVICER: Americredit Financial Services, Inc. dba GM
                Financial

           G.   DATE OF LOAN: April 10, 2013

           H.   ORIGINAL PRINCIPAL AMOUNT DUE UNDER NOTE: $32,189.60

           I.   ORIGINAL INTEREST RATE ON NOTE: 16.80%




18-32916-maw        Doc 40   FILED 03/01/19     ENTERED 03/01/19 13:44:21         Page 13 of 15
        J.      CURRENT INTEREST RATE: 16.80%

        K.      ORIGINAL MONTHLY PAYMENT AMOUNT: $419.30

        L.      CURRENT MONTHLY PAYMENT AMOUNT: $419.30

        M.      THE CURRENT MONTHLY PAYMENT AMOUNT LISTED ABOVE:

                □      Includes an escrow amount of $__________ for real estate taxes.
                □      Includes an escrow amount of $__________ for property insurance.
                □      Includes an escrow amount of $__________ for ____________________.
                X      Does not include any escrow amount.

        N.      DATE LAST PAYMENT RECEIVED: 11/25/2018

        O.      AMOUNT OF LAST PAYMENT RECEIVED: $420.00

        P.      AMOUNT HELD IN SUSPENSE ACCOUNT: $0.00

        Q.      NUMBER OF PAYMENTS PAST DUE: 7

 II.    AMOUNT ALLEGED TO BE DUE AS OF THE DATE THE MOTION IS FILED


             Description of Charge                 Total Amount of     Number       Dates
                                                       Charges        of Charges   Charges
                                                                       Incurred    Incurred

  A.    PRINCIPAL                             $9,485.08
   B.   INTEREST                              $
   C.   TAXES                                 $
  D.    INSURANCE                             $
   E.   LATE FEES                             $
   F.   NON-SUFFICIENT FUNDS FEES             $
  G.    PAY-BY-PHONE FEES                     $
  H.    BROKER PRICE OPINIONS                 $
   I.   FORCE-PLACED INSURANCE                $
   J.   PROPERTY INSPECTIONS                  $
  K.    OTHER CHARGES                         $

        TOTAL OF DEBT AS OF DATE MOTION IS FILED: $9,485.08 *




18-32916-maw        Doc 40   FILED 03/01/19       ENTERED 03/01/19 13:44:21   Page 14 of 15
        * This total cannot be relied upon as a payoff quotation.


 III.   AMOUNT OF ORIGINAL PRE-PETITION ARREARAGES $0.00

 IV.    AMOUNT OF ALLEGED POST-PETITION DEFAULT

                                                                                 Date
                 Description of Charge                              Number                    Total
                                                        Amount                 Incurred
  A.    PAYMENTS                                    $419.30         7        9/2018-      $2,515.10
                                                                             2/2019
  B.    ADVANCES FOR TAXES                          $                                     $
  C.    ADVANCES FOR INSURANCE                      $                                     $
  D.    LATE FEES                                   $                                     $
  E.    NON-SUFFICIENT FUNDS FEES                   $                                     $
  F.    PAY-BY-PHONE FEES                           $                                     $
  G.    BROKER PRICE OPINIONS                       $                                     $
  H.    FORCE-PLACED INSURANCE                      $                                     $
  I.    PROPERTY INSPECTIONS                        $                                     $
  J.    OTHER CHARGES                               $                                     $


        TOTAL ACCRUED:                                  $2,515.10

        LESS SUSPENSE BALANCE:                          $0.00

        TOTAL POST-PETITION DEBT:                       $2,515.10

 V.     THE TRUSTEE LEDGER SHOWING POST-PETITION DISBURSEMENTS ON THIS
        DEBT -OR- A POST-PETITION PAYMENT SUMMARY SHOWING THE
        PAYMENTS MADE BY THE DEBTOR ON THIS DEBT IS ATTACHED TO THIS
        WORKSHEET AS EXHIBIT D.

 This Worksheet was prepared by:

  /s/ Molly Slutsky Simons
  Molly Slutsky Simons (0083702)
  Sottile & Barile, Attorneys at Law
  P.O. Box 476
  Loveland, OH 45140
  Phone: 513.444.4100
  Email: bankruptcy@sottileandbarile.com
  Attorney for Movant




18-32916-maw      Doc 40     FILED 03/01/19      ENTERED 03/01/19 13:44:21       Page 15 of 15
